             Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 1 of 25



1    Kristin N. Springer (#208778)
2    Law Office of Kristin Springer
     P.O. Box 11565
3
     Pleasanton, CA 94588
4    Phone: 925-551-1041
     Email: specialedlegaljourney@comcast.net
5
     Attorney for Plaintiff
6

7

8
                           UNITED STATES DISTRICT COURT
9

10                                NORTHERN DISTRICT
11
     M.R.G., (A MINOR BY AND     Case No.: TBD
12   THROUGH HER PARENTS, HECTOR
13   AND VERONICA RAMIREZ
     GONZALEZ,                   APPEAL OF AN OFFICE OF
14
                                 ADMINISTRATIVE HEARINGS
15
                Plaintiffs,      SPECIAL EDUCATION DIVISION
                                 DECISION PURSUANT TO 20 USC §
16   vs.                         1415(J) AND COMPLAINT FOR
17                               DAMAGES FOR DENIAL OF EQUAL
     PLEASANTON UNIFIED SCHOOL   ACCESS TO EDUCATION BASED
18
     DISTRICT,                   UPON DISABILITY UNDER THE
19                               ADA TITLE II AND 504 OF THE
                Defendant
20                               REHABILITATION ACT.
21
                                          THE PARTIES
22

23
           1.)    Plaintiff M.R.G., by and through her parents, Hector and Veronica

24   Gonzalez (collectively “Parents”), is a minor and is a student receiving special
25
     education services under the Individuals with Disabilities Act of 2004 (“IDEA”),
26

27   APPEAL OF AN OFFICE OF ADMINISTRATIVE HEARINGS SPECIAL EDUCATION DIVISION DECISION
     PURSUANT TO 20 USC § 1415(J) AND COMPLAINT FOR DAMAGES FOR DENIAL OF EQUAL ACCESS
28   TO EDUCATION BASED UPON DISABILITY UNDER THE ADA TITLE II AND 504 OF THE
     REHABILITATION ACT. - 1
             Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 2 of 25



1    20 USC § 1400, et seq., Section 504 of the Rehabilitation Act, Title II of the
2
     Americans with Disabilities Act and California Education Code § 56000 et seq.,
3

4    and the applicable implementing regulations. Plaintiff resides in Pleasanton, CA, in
5
     Alameda County within the State of California. Pleasanton lies within the
6

7
     boundaries of the Pleasanton Unified School District (“PUSD”) or (“District”).

8          2.)    Defendant PUSD is a public-school district in Pleasanton, CA, duly
9
     organized and existing under California law. It is a Local Education Agency
10

11   “(“LEA”) within the meaning of the IDEA. At all times relevant, District was the
12
     LEA responsible for M.R.G.’s education under IDEA, as it is her District of
13

14
     residence. District is governed by the laws of the State of California, the laws of

15   the United States, and the Constitution of the United States in carrying out its
16
     duties and responsibilities.
17

18                                  JURISDICTION AND VENUE
19
           Because this action arises under the IDEA (20 U.S.C. §1415 et seq.), the
20

21
     ADA (42 USC § 12101 et seq.), and Section 504 of the Rehabilitation Act of 1973

22   (29 USC § 794) this Court has subject matter jurisdiction over the claims alleged.
23
           To the extent the IDEA required exhaustion, Plaintiff has exhausted her
24

25   administrative remedies as explained further herein.
26

27   APPEAL OF AN OFFICE OF ADMINISTRATIVE HEARINGS SPECIAL EDUCATION DIVISION DECISION
     PURSUANT TO 20 USC § 1415(J) AND COMPLAINT FOR DAMAGES FOR DENIAL OF EQUAL ACCESS
28   TO EDUCATION BASED UPON DISABILITY UNDER THE ADA TITLE II AND 504 OF THE
     REHABILITATION ACT. - 2
             Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 3 of 25



1          The Northern District Court of California is the proper venue because
2
     Plaintiffs and Defendants reside in and their principal place of business is within
3

4    this district, and the claims arose in this district under 28 U.S.C. § 1391(b).
5
                                   GENERAL ALLEGATIONS
6

7
           1.)    Plaintiff is an eleven-year-old child eligible for special education

8    under the categories of: autism and other health impaired. She also meets the
9
     criteria for intellectual disability and speech and language impairment. Plaintiff
10

11   also has attentional, behavior, and sensory issues which impact her ability to access
12
     her education. Student has a Behavior Intervention Plan (“BIP”) to replace
13

14
     behaviors which impede her learning with functional communication and coping

15   skills. Plaintiff is also learning functional communication through a program called
16
     Picture Exchange System (“PECs”) which involves in the exchange of picture
17

18   icons with a communication partner. Plaintiff is placed in a moderate to severe
19
     SDC class.
20

21
           2.)    Plaintiff has a twin sister who is also eligible for special education

22   under the categories of autism and other health impaired. Plaintiff’s twin also
23
     meets the eligibility criteria of intellectual disability and speech language
24

25   impairment. Plaintiff and her twin sister are in the same moderate to severe SDC
26

27   APPEAL OF AN OFFICE OF ADMINISTRATIVE HEARINGS SPECIAL EDUCATION DIVISION DECISION
     PURSUANT TO 20 USC § 1415(J) AND COMPLAINT FOR DAMAGES FOR DENIAL OF EQUAL ACCESS
28   TO EDUCATION BASED UPON DISABILITY UNDER THE ADA TITLE II AND 504 OF THE
     REHABILITATION ACT. - 3
               Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 4 of 25



1    class, require one to one aide support throughout their school day, have similar
2
     BIPs, and are learning PECs.
3

4            3.)   Plaintiff was initially found eligible for special education on January
5
     9, 2019 by the Palos Verdes Peninsula Unified School District.
6

7
             4.)   Plaintiff moved to Pleasanton in the summer 2019. She was enrolled

8    in the Pleasanton Unified School District.
9
             M.R.G.’s Appeal of the Office of Administrative Hearings Denial of
10

11   M.R.G.’s Motion for Put Pending Resolution of Administrative Claims
12
             5.)   Under her October 30, 2019 individualized education plan (“IEP”),
13

14
     Plaintiff relies on the provision of her one-to-one aide throughout her school day to

15   help her access her education, build functional skills, and reduce behaviors which
16
     impede her learning.
17

18           6.)   Plaintiff’s last agreed upon and implemented IEP is the January 9,
19
     2019 IEP as amended on October 30, 2019 and consented to on November 15,
20

21
     2019.

22           ///
23
             ///
24

25           ///
26

27   APPEAL OF AN OFFICE OF ADMINISTRATIVE HEARINGS SPECIAL EDUCATION DIVISION DECISION
     PURSUANT TO 20 USC § 1415(J) AND COMPLAINT FOR DAMAGES FOR DENIAL OF EQUAL ACCESS
28   TO EDUCATION BASED UPON DISABILITY UNDER THE ADA TITLE II AND 504 OF THE
     REHABILITATION ACT. - 4
             Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 5 of 25



1          7.)   Compared to Plaintiff’s IEP, District is providing the following during
2
     remote learning:
3

4          Services                Services Minutes             Remote Learning
     Listed in IEP
5
     Specialized             1 x 1915 min weekly          15 min M, Tu, Wed, Th, Fri
6    Academic                (group)                      synchronous (whole group)
7    Instruction                                          with teacher (like circle
                                                          time in class/not individual
8                                                         academics)
9
                                                          2 x 30 min weekly
10
                                                          synchronous (individual)
11                                                        with speech therapist and
12
                                                          teacher

13                                                        1 x 30 min Wed
14                                                        synchronous (whole group
                                                          language push-in class) with
15                                                        speech therapist and teacher
16
     Behavior Services       Consultation- 90 min         1 x 30 min weekly direct
17
     including one to        monthly                      service (asynchronous) or
18   one Aide Support                                     120 min monthly
19
                             Consultation with Parents-
                             15 min monthly               1 x 15 min weekly
20                                                        consultation
21                           Direct- 150 min
                                                          (District claims one to one
22
                             One to one aide              aide support is being
23                           (throughout day)             provided remotely but that
                                                          is not true.)
24

25   Speech including        210 min monthly direct       2 x 30 min weekly
26
     AAC                     (individual) speech          synchronous individual
                                                          speech
27   APPEAL OF AN OFFICE OF ADMINISTRATIVE HEARINGS SPECIAL EDUCATION DIVISION DECISION
     PURSUANT TO 20 USC § 1415(J) AND COMPLAINT FOR DAMAGES FOR DENIAL OF EQUAL ACCESS
28   TO EDUCATION BASED UPON DISABILITY UNDER THE ADA TITLE II AND 504 OF THE
     REHABILITATION ACT. - 5
             Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 6 of 25



1                            AAC Consultation on PCS-
2                            90 min monthly           22.5 min synchronous every
                                                      15 days to support PCS
3
                             AAC Training on
4                            implementation of PCS- 4
                             hours yearly
5

6                            Special ed equipment or
7
                             materials preparation for
                             PCS- 2 hours yearly
8

9

10
     Occupational            Consultation: 140 min        2 x 30 min weekly
11   Therapy                 monthly                      synchronous
12

13   Adapted Physical        2 x 30 min weekly group      2 x 30 min weekly (1:2 w/
14   Education                                            twin)
15
                                                          2 x45 min weekly (1:2 w/
16                                                        twin)
17

18         8.)   On August 25, 2020, Plaintiff received a Distance Learning Plan
19
     (“August 25, 2020 DLP”). The DLP acknowledges Student’s IEP was written for
20

21   in-person instruction. The DLP acknowledges District is implementing the wrong
22
     IEP. It notes they are implementing the January 8, 2020 IEP which has not been
23
     consented to.
24

25

26

27   APPEAL OF AN OFFICE OF ADMINISTRATIVE HEARINGS SPECIAL EDUCATION DIVISION DECISION
     PURSUANT TO 20 USC § 1415(J) AND COMPLAINT FOR DAMAGES FOR DENIAL OF EQUAL ACCESS
28   TO EDUCATION BASED UPON DISABILITY UNDER THE ADA TITLE II AND 504 OF THE
     REHABILITATION ACT. - 6
              Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 7 of 25



1           9.)   The August 25, 2020 DLP lists the services and service providers. The
2
     DLP does not reflect that Plaintiff is receiving one to one aide support and the
3

4    contact information for that provider.
5
            10.) The August 25, 2020 DLP acknowledges “SAI services will be
6

7
     executed using “live” (synchronous) and asynchronous models.” Plaintiff has not

8    been provided one to one aide support during distance learning in the 2020-2021
9
     school year during synchronous or asynchronous instruction.
10

11          11.) As evidenced by the August 25, 2020 DLP, Plaintiff’s academic goals
12
     are being delivered via on-line/digital websites such as Unique Learning, Raz Kids,
13

14
     etc.

15          12.) The August 25, 2020 DLP fails to reflect how Plaintiff’s Behavior
16
     Intervention Plan will be implemented. The Behavior Intervention Plan being
17

18   implemented is dated January 9, 2020.
19
            13.) To be involved in the IEP process, Parent requested an IEP meeting to
20

21
     discuss the August 25, 2020 DLP, lack of appropriate services, and need for one to

22   one in person aide support. The IEP team met on September 8, 2020. The IEP
23
     team, including the special education director, refused to consider in-person aide
24

25   support or allow the team to make an individualized decision. The team failed to
26
     address Parents concern that Plaintiff cannot access her education due to the lack
27   APPEAL OF AN OFFICE OF ADMINISTRATIVE HEARINGS SPECIAL EDUCATION DIVISION DECISION
     PURSUANT TO 20 USC § 1415(J) AND COMPLAINT FOR DAMAGES FOR DENIAL OF EQUAL ACCESS
28   TO EDUCATION BASED UPON DISABILITY UNDER THE ADA TITLE II AND 504 OF THE
     REHABILITATION ACT. - 7
              Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 8 of 25



1    of in-person support or offer another solution to ensure Student can access
2
     synchronous and asynchronous work even though they acknowledged she can only
3

4    access 50% of the group synchronous instruction and very little asynchronous
5
     instruction. Parent also expressed concern the asynchronous work is not tailored to
6

7
     Plaintiff’s individual needs as it is too difficult for Plaintiff to access- especially

8    with no live instruction.
9
           14.) During the September 8, 2020 IEP meeting, Plaintiff’s teacher
10

11   confirmed Plaintiff is receiving SAI according to the teacher’s contract not
12
     M.R.G.’s individualized needs. The teacher confirmed she is only required to
13

14
     provide 15 minutes per day of live instruction.

15         15.) On September 15, 2020, Plaintiff filed a Request for Due Process with
16
     the Office of Administrative Hearings (“OAH”) for violations of the IDEA related
17

18   to various concerns regarding Plaintiff’s education during the 2019-2020 and
19
     2020-2021 school years. As part of the complaint, Plaintiff alleges District is
20

21
     materially failing to implement her stay put IEP instead implementing a Distance

22   Learning Plan (“DLP”) which was sent to Parents without their input on August
23
     24, 2020.
24

25

26

27   APPEAL OF AN OFFICE OF ADMINISTRATIVE HEARINGS SPECIAL EDUCATION DIVISION DECISION
     PURSUANT TO 20 USC § 1415(J) AND COMPLAINT FOR DAMAGES FOR DENIAL OF EQUAL ACCESS
28   TO EDUCATION BASED UPON DISABILITY UNDER THE ADA TITLE II AND 504 OF THE
     REHABILITATION ACT. - 8
                Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 9 of 25



1          16.) There is a strong legislative preference for in-person instruction.
2
     Education Code § 43502 states that LEAs “shall offer in-person instruction to the
3

4    greatest extent possible.”
5
           17.) On September 21, 2020, Senate Bill No. 820 was passed in California,
6

7
     which codifies the requirement that in-person instruction be provided to the

8    greatest extent possible. “43504. (a) The compulsory education requirements
9
     described in Section 48200 continue to apply for the 2020–21 school year. (b) A
10

11   local educational agency shall offer in-person instruction to the greatest extent
12
     possible.”
13

14
           18.) On September 25, 2020, Plaintiff filed a Motion for Stay Put seeking

15   an Order from OAH compelling District to provide Plaintiff with the following in
16
     alignment of Plaintiff’s October 30, 2019 IEP pending the outcome of the Request
17

18   for Due Process:
19
           a.       Lack of appropriate provision of specialized academic instruction
20

21
     (“SAI”) as required by Student’s IEP. Per the October 30, 2019 IEP, Student is

22   entitled to 1915 minutes of SAI.
23
           b.       Lack of in-person support of a 1:1 aide. Student’s IEP is clear that
24

25   Student has a 1:1 aide throughout her day to support implementation of goals and
26
     Student’s BIP.
27   APPEAL OF AN OFFICE OF ADMINISTRATIVE HEARINGS SPECIAL EDUCATION DIVISION DECISION
     PURSUANT TO 20 USC § 1415(J) AND COMPLAINT FOR DAMAGES FOR DENIAL OF EQUAL ACCESS
28   TO EDUCATION BASED UPON DISABILITY UNDER THE ADA TITLE II AND 504 OF THE
     REHABILITATION ACT. - 9
             Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 10 of 25



1          c.     Failure to provide comparable AAC services for implementation of
2
     PECs as set forth in the October 30, 2019 IEP. Student is only receiving 22.5
3

4    minutes every fifteen days. Student has not received the icons necessary to
5
     implement the PECs program at home.
6

7
           19.) On September 29, 2020, District responded to Plaintiff’s motion

8    stating that the motion should be denied because it “seeks to change the delivery
9
     model and services contained in the October 30, 2019 IEP.”
10

11         20.) On October 1, 2020, Plaintiff responded stating that District’s
12
     implementation of the August 25, 2020 Distance Learning Plan is not comparable
13

14
     to the October 30, 2019 IEP. Plaintiff raised the issue that the current educational

15   minutes vs. what is offered in the October 30, 2019 IEP are not comparable. Also,
16
     Plaintiff raised the issue that the lack of 1:1 aide support prevents Student from
17

18   accessing all her education. Plaintiff also raised the issue she is not receiving the
19
     AAC services in the October 30, 2019 IEP is impeding her ability to acquire
20

21
     functional communication.

22         21.) On October 2, 2020, Plaintiff provided a supplemental response.
23
     Plaintiff providing guidance from the U.S. Department of Education which
24

25   supports Plaintiff’s request that the specialized academic instruction in the October
26
     30, 2019 IEP be provided to Plaintiff. Plaintiff also provided guidance that the
27   APPEAL OF AN OFFICE OF ADMINISTRATIVE HEARINGS SPECIAL EDUCATION DIVISION DECISION
     PURSUANT TO 20 USC § 1415(J) AND COMPLAINT FOR DAMAGES FOR DENIAL OF EQUAL ACCESS
28   TO EDUCATION BASED UPON DISABILITY UNDER THE ADA TITLE II AND 504 OF THE
     REHABILITATION ACT. - 10
             Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 11 of 25



1    distance learning plan does not allow District to change Plaintiff’s IEP. Finally,
2
     Plaintiff provided evidence that Juvo Behavioral Health Services is ready, willing,
3

4    and able to provide in-person services to Plaintiff.
5
           22.) On October 2, 2020, OAH issued an Order Denying Stay Put stating
6

7
     “Student’s motion seeks a modification of Student’s last agreed upon implemented

8    IEP through a stay put order. Therefore, Student’s motion for stay-put is denied.”
9
     (See Attached Exhibit “A”)
10

11         District Has Denied M.R.G. Access to the Same Education Offered to
12
     M.R.G.’s Non-Disabled Peers
13

14
           23.) On August 11, 2020, District entered into a Memorandum of

15   Understanding (“Teacher MOU”) with the Association of Pleasanton Teachers.
16
     Relevant portions of the Teacher MOU are:
17

18             a. 3.6: All bargaining members will follow all State and Federal laws in
19
                  compliance with the Individuals with Disabilities Act (IDEA), Section
20

21
                  504 of the Rehabilitation Act, and Education Code. Services may be

22                conducted through remote means.
23
           24.) 5.7.5(b): Secondary: Each instructional day (Monday, Tuesday,
24

25   Thursday, Friday), for middle school and high school teachers (grades 6-12) will
26

27   APPEAL OF AN OFFICE OF ADMINISTRATIVE HEARINGS SPECIAL EDUCATION DIVISION DECISION
     PURSUANT TO 20 USC § 1415(J) AND COMPLAINT FOR DAMAGES FOR DENIAL OF EQUAL ACCESS
28   TO EDUCATION BASED UPON DISABILITY UNDER THE ADA TITLE II AND 504 OF THE
     REHABILITATION ACT. - 11
             Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 12 of 25



1    conduct a minimum of 15-25 minutes of synchronous instruction for each class
2
     period that is scheduled to meet that day….
3

4          25.) 5.7.6: When secondary teachers (grades 6-12) engage in synchronous
5
     instruction, they will do so according to the bell schedule established by their site
6

7
     administrator.

8          26.) General education and/or non-disabled peers receive synchronous
9
     instruction at a higher rate than the amount provided to Petitioner. Instead of being
10

11   offered the same real-time presentation of educational teaching by teachers, as
12
     evidenced by the August 25, 2020 DLP, Plaintiff’s academic goals are being
13

14
     delivered via on-line/digital websites such as Unique Learning, Raz Kids, etc.

15         27.) As a direct and proximate result of District’s discrimination, M.R.G.
16
     suffered damages in an amount to be proven at trial as authorized by the ADA.
17

18         28.) M.R.G. seeks injunctive relief granting her right to stay put by
19
     receiving the services in the October 30, 2019 pending resolution of her underlying
20

21
     and pending due process hearing currently before OAH.

22         29.) M.R.G. seeks damages for the harm she has suffered when, because
23
     she is disabled, District denied her equal access to live teachers and peers as her
24

25   non-disabled peers have bene provided.
26

27   APPEAL OF AN OFFICE OF ADMINISTRATIVE HEARINGS SPECIAL EDUCATION DIVISION DECISION
     PURSUANT TO 20 USC § 1415(J) AND COMPLAINT FOR DAMAGES FOR DENIAL OF EQUAL ACCESS
28   TO EDUCATION BASED UPON DISABILITY UNDER THE ADA TITLE II AND 504 OF THE
     REHABILITATION ACT. - 12
             Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 13 of 25



1                               FIRST CAUSE OF ACTION
2                    INJUNCTIVE RELIEF AND APPEAL OF AN OFFICE OF
                          ADMINISTRATIVE HEARINGS DECISION
3
                              PURSUANT TO 20 USC § 1415(J)
4
           30.) Plaintiff re-alleges and incorporates by reference as though fully set
5

6    forth herein.
7
           31.) 20 U.S.C. § 1415(j), a provision of the IDEA known as the "stay-put"
8

9    provision, provides:
10
           "Except as provided in subsection (k)(4), during the pendency of any
11
     proceedings conducted pursuant to this section, unless the State or local
12

13   educational agency and the parents otherwise agree, the child shall remain in the
14
     then-current educational placement of the child, or, if applying for initial admission
15

16   to a public school, shall, with the consent of the parents, be placed in the public
17
     school program until all such proceedings have been completed."
18
           32.) California Education Code § 56505(d) requires that during the
19

20   pendency of the hearing proceedings, including the actual state level hearing, or
21
     judicial proceeding regarding a due process hearing, the pupil shall remain in his or
22

23   her placement unless the public agency and the parent agree otherwise.
24
     Interpretation of California’s Education Code must be with an eye toward what
25

26

27   APPEAL OF AN OFFICE OF ADMINISTRATIVE HEARINGS SPECIAL EDUCATION DIVISION DECISION
     PURSUANT TO 20 USC § 1415(J) AND COMPLAINT FOR DAMAGES FOR DENIAL OF EQUAL ACCESS
28   TO EDUCATION BASED UPON DISABILITY UNDER THE ADA TITLE II AND 504 OF THE
     REHABILITATION ACT. - 13
            Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 14 of 25



1    benefits the child not the school district. Katz v. Los Gatos-Saratoga Joint Union
2
     High Sch. Dist. 117 Cal.App.4th 47 (2004).
3

4          33.) A motion for stay put serves as an “automatic” preliminary injunction
5
     during the pendency of the due process action to maintain the status quo. Joshua A.
6

7
     v. Rocklin Unified School Dist. (9th Cir., 2009) 559 F.3d 1036.

8          34.) For stay put, ‘then-current educational placement’ means ‘the
9
     placement set forth in the child’s last implemented IEP.’ K.D. ex rel. CL v. Dep’t
10

11   of Educ. 665 F.3d 1110 (9th Cir. 2011) Although the statute refers to “educational
12
     placement,” not to “IEP”, the purpose of an IEP is to embody the services and
13

14
     educational placement or placements that are planned for the child. N.E. Seattle

15   School Dist. 842 F.3d 1093 (9th Cir. 2016) citing Timothy O. v. Paso Robles
16
     Unified Sch. Dist. 822 F.3d 1105 (9th Cir. 2016)
17

18         35.) On October 2, 2020, OAH issued an Order Denying Stay Put stating
19
     “Student’s motion seeks a modification of Student’s last agreed upon implemented
20

21
     IEP through a stay put order. Therefore, Student’s motion for stay-put is denied.”

22         36.) The Order incorrectly concludes the District was implementing
23
     Student’s stay put IEP (the October 30, 2019 IEP) through the Distance Learning
24

25   Plan. However, the Distance Learning Plan states the District is implementing the
26

27   APPEAL OF AN OFFICE OF ADMINISTRATIVE HEARINGS SPECIAL EDUCATION DIVISION DECISION
     PURSUANT TO 20 USC § 1415(J) AND COMPLAINT FOR DAMAGES FOR DENIAL OF EQUAL ACCESS
28   TO EDUCATION BASED UPON DISABILITY UNDER THE ADA TITLE II AND 504 OF THE
     REHABILITATION ACT. - 14
              Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 15 of 25



1    January 8, 2020 IEP which has not been consented to by parents and is not the
2
     operative IEP for purposes of stay put.
3

4            37.) If it is not possible to implement in full the last agreed upon IEP, a
5
     district must adopt a plan that approximates the IEP as closely as possible. Van
6

7
     Scoy v. San Luis Coastal Unified Sch. Dist. 337 F.Supp.2d 1083 (C.D. Cal. 2005).

8    If it is impossible to implement in full the last agreed upon IEP, a district must
9
     adopt a plan that approximates the IEP as closely as possible. Ms. S. v. Vashon
10

11   Island Sch. Dist. 337 F.3d 1115, 1134 (9th Cir. 2003).
12
             38.) The ALJ’s factual findings were not thorough and careful. The ALJ
13

14
     did not address all issues raised in the Motion for Stay Put and disregarded the

15   evidence presented by M.R.G.
16
             39.) The ALJ incorrectly refused to determine the sufficiency of the
17

18   appropriateness of the stay put services. This error would force parents to choose
19
     between leaving their children in an education setting which potentially fails to
20

21
     meet legal standards, and placing the child in private school or seeking private

22   services at their own cost. Congress sought to eliminate this dilemma. Joshua A. at
23
     1040.
24

25           40.) The Order denied Student’s request for in-person services but
26
     misstates that Plaintiff was requesting in-home services and a modification of
27   APPEAL OF AN OFFICE OF ADMINISTRATIVE HEARINGS SPECIAL EDUCATION DIVISION DECISION
     PURSUANT TO 20 USC § 1415(J) AND COMPLAINT FOR DAMAGES FOR DENIAL OF EQUAL ACCESS
28   TO EDUCATION BASED UPON DISABILITY UNDER THE ADA TITLE II AND 504 OF THE
     REHABILITATION ACT. - 15
             Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 16 of 25



1    Plaintiff’s IEP. However, Plaintiff was seeking a determination of whether in-
2
     person one to one aide services were necessary to ensure the stay put services
3

4    being implemented were comparable to Plaintiff’s October 30, 2019 IEP to the
5
     greatest extent possible- especially given the fact that Student was only able to
6

7
     access 50% of her education due to the lack of appropriate support from the

8    District.
9
            41.) The Order also does not address the reduction in specialized academic
10

11   instruction from 1915 minutes, failure to provide 1915 minutes of one to one aide
12
     support, and appropriate AAC services.
13

14
            42.) M.R.G. seeks enforcement of her stay put right to the following

15   support owed through her last agreed upon IEP dated October 30, 2019.
16
                     SECOND CAUSE OF ACTION FOR
17
             DAMAGES AND INJUNCTIVE RELIEF FOR VIOLATIONS
18                           OF THE ADA
19
             43.) Plaintiff re-alleges and incorporates by reference as though fully set
20

21
      forth herein the preceding paragraphs of this Complaint.

22           44.) “No qualified individual with a disability shall, by reason of such
23
      disability, be excluded from participation in or be denied the benefits of the
24

25    services, programs, or activities of a public entity, or be subjected to
26
      discrimination by any such entity.” 42 U.S.C. § 12132.
27   APPEAL OF AN OFFICE OF ADMINISTRATIVE HEARINGS SPECIAL EDUCATION DIVISION DECISION
     PURSUANT TO 20 USC § 1415(J) AND COMPLAINT FOR DAMAGES FOR DENIAL OF EQUAL ACCESS
28   TO EDUCATION BASED UPON DISABILITY UNDER THE ADA TITLE II AND 504 OF THE
     REHABILITATION ACT. - 16
             Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 17 of 25



1            45.) A “qualified individual with a disability” under the ADA is “an
2
      individual with a disability who, with or without reasonable modifications to
3

4     rules, policies, or practices, … or the provision of auxiliary aids and services,
5
      meets the essential eligibility requirements for the receipt of services or the
6

7
      participation in programs or activities provided by a public entity.” 42 U.S.C. §

8     12131(2).
9
             46.) Title II of the American with Disabilities Act (“ADA”) “forbids any
10

11    "public entity" from discriminating based on disability” Fry ex rel. E.F. v.
12
      Napoleon Cmty. Schs., 137 S.Ct. 743, 749 (2017). “A regulation implementing
13

14
      Title II requires a public entity to make "reasonable modifications" to its

15    "policies, practices, or procedures" when necessary to avoid such discrimination.”
16
      Id. at 749.
17

18                        THIRD CAUSE OF ACTION FOR
                    DAMAGES FOR VIOLATIONS OF SECTION 504
19
                      OF THE REHAIBILITATION ACT OF 1973
20

21
           47.) Plaintiff re-alleges and incorporates by reference as though fully set

22   forth herein the preceding paragraphs of this Complaint.
23
           48.) District receives federal funds for the provision of special education
24

25   services to children with disabilities.
26

27   APPEAL OF AN OFFICE OF ADMINISTRATIVE HEARINGS SPECIAL EDUCATION DIVISION DECISION
     PURSUANT TO 20 USC § 1415(J) AND COMPLAINT FOR DAMAGES FOR DENIAL OF EQUAL ACCESS
28   TO EDUCATION BASED UPON DISABILITY UNDER THE ADA TITLE II AND 504 OF THE
     REHABILITATION ACT. - 17
             Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 18 of 25



1          49.) Section 504 of the Rehabilitation Act of 1972, as amended 29 USC §
2
     794 prohibits discrimination against persons with disabilities.
3

4          50.) Section 504 prohibits the exclusion from the participation in, or being
5
     denied the benefits of, or being subjected to, discrimination under any program or
6

7
     activity receiving federal financial assistance.

8          51.) District violated Plaintiff’s rights under Section 504 and the
9
     regulations promulgated thereunder by reducing synchronous teacher and
10

11   eliminating teacher-led educational instruction offered to non-disabled peers
12
     because she is disabled.
13

14
       RECEOVERY OF ATTORNEY’S FEES UNDER THE IDEA AND ADA

15         52.) Plaintiff re-alleges and incorporates by reference as though fully set
16
     forth herein the preceding paragraphs of this Complaint.
17

18         53.) Plaintiff is entitled to reasonable attorneys’ fees incurred during this
19
     litigation. Plaintiff has, and will continue to incur, substantial attorneys’ fees and
20

21
     other costs incurred in connections with this federal district court action.

22

23

24

25

26

27   APPEAL OF AN OFFICE OF ADMINISTRATIVE HEARINGS SPECIAL EDUCATION DIVISION DECISION
     PURSUANT TO 20 USC § 1415(J) AND COMPLAINT FOR DAMAGES FOR DENIAL OF EQUAL ACCESS
28   TO EDUCATION BASED UPON DISABILITY UNDER THE ADA TITLE II AND 504 OF THE
     REHABILITATION ACT. - 18
            Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 19 of 25



1                                 PRAYER FOR RELIEF
2
           Wherefore, Plaintiff prays for relief as follows:
3

4          1.) Injunctive relief requiring District to implement Plaintiff’s October 30,
5
              2019 IEP including the provision of in-person 1:1 aide support per the
6

7
              IEP.

8          2.) Monetary Damages;
9
           3.) An award of Plaintiff’s prevailing party attorney’s fees and costs in
10

11            connection with this matter.
12
           4.) Such other and further relief as the Court deems just and proper.
13

14
                 Dated this 15 of October, 2020.

15

16                                                /S/ Kristin Springer
                                                KRISTIN SPRINGER, Attorney
17

18

19

20

21

22

23

24

25

26

27   APPEAL OF AN OFFICE OF ADMINISTRATIVE HEARINGS SPECIAL EDUCATION DIVISION DECISION
     PURSUANT TO 20 USC § 1415(J) AND COMPLAINT FOR DAMAGES FOR DENIAL OF EQUAL ACCESS
28   TO EDUCATION BASED UPON DISABILITY UNDER THE ADA TITLE II AND 504 OF THE
     REHABILITATION ACT. - 19
        Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 20 of 25

                                 EXHIBIT A
                                    BEFORE THE
                        OFFICE OF ADMINISTRATIVE HEARINGS
                                STATE OF CALIFORNIA


                               IN THE MATTER OF:

                     PARENT ON BEHALF OF STUDENT,


                                           v.


                PLEASANTON UNIFIED SCHOOL DISTRICT.

                      OAH CASE NUMBER 2020090568


                ORDER DENYING MOTION FOR STAY PUT

                        AND FOR INJUNCTIVE RELIEF


                                  OCTOBER 2, 2020

      On September 25, 2020, Student filed a motion for stay put. On September 29,

2020, Pleasanton Unified School District filed on opposition on the grounds that

Student’s request for stay put does not reflect the last agreed upon and implemented

IEP. On October 1, 2020, Student filed a reply to Pleasanton’s opposition brief and

supporting declaration. On October 2, 2020, Student filed a supplemental declaration

by Student’s counsel in support of the motion for stay put.


      This is the second stay put motion filed by Student. The first stay put motion was

filed on September 15, 2020 and opposed by Pleasanton on September 18, 2020. On

September 23, 2020, OAH issued an Order Denying Student’s Motion for Stay Put
        Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 21 of 25




Without Prejudice on the basis Student failed to prove which individualized education

program, IEP was the last agreed upon and implemented IEP. Student then filed the

current motion for stay put and injunctive relief.


APPLICABLE LAW

       Until due process hearing procedures are complete, a special education student

is entitled to remain in his or her current educational placement, unless the parties agree

otherwise. (20 U.S.C. § 1415(j); 34 C.F.R. § 300.518(a) (2006); Ed. Code, § 56505 subd. (d).)

This is referred to as “stay put.” For purposes of stay put, the current educational

placement is typically the last agreed upon and implemented IEP placement prior to the

dispute arising. (Thomas v. Cincinnati Bd. of Educ. (6th Cir. 1990) 918 F.2d 618, 625.)


       In California, “specific educational placement” is defined as “that unique

combination of facilities, personnel, location or equipment necessary to provide

instructional services to an individual with exceptional needs,” as specified in the IEP.

(Cal. Code Regs. tit. 5, § 3042, subd. (a).) Courts have recognized, however, that the

status quo cannot always be replicated exactly for purposes of stay put. (Ms. S. ex rel. G.

v. Vashon Island School Dist. (9th Cir. 2003) 337 F.3d 1115, 1133-35, superseded by
statute on other grounds, 20 U.S.C. § 1414(d)(1)(B).)


       When a student advances from grade to grade, the stay-put provision entitles the

student to receive a placement that, as closely as possible, replicates the placement that

existed at the time the dispute arose, taking into account the changed

circumstances. (R.F. Frankel v. Delano Union School District (E.D. Cal 2016) 224 F. Supp.

3d, 979, citing, Van Scoy ex rel. Van Scoy v. San Luis Coastal Unified School Dist. (C.D.

Cal. 2005) 353 F.Supp.2d 1083, 1086; N.D. ex rel. parents acting as guardians ad litem v.

Hawaii Dep’t of Educ. (9th Cir. 2010) (600 F.3d 1104, 1116 [furloughs and concurrent

                                              2
         Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 22 of 25




shut down of public schools is not a change in educational placement of disabled

children].)


DISCUSSION

       Student’s motion for stay put alleges Pleasanton initially made an offer of a free

appropriate public education to Student on January 9, 2019. Student’s motion attached

the January 9, 2019 IEP to Parent’s sworn declaration, together with an unsigned

October 30, 2019 IEP Amendment. Parent partially consented to the January 9, 2019 IEP,

and October 30, 2019 IEP Amendment on November 15, 2019. Parent attached the

November 15, 2019 consent with exceptions to her sworn declaration. Parent

consented to, among other services, a one-to-one behaviorally trained aide. The

gravamen of Student’s stay put motion is that she is unable to access the distance

learning provided by Pleasanton because the one-to-one behaviorally trained aide is not

being provided to Student in-person.


       Pleasanton acknowledges that the January 9, 2019 IEP, as amended by the

October 30, 2019 IEP Amendment, referred to as Student’s IEP, establishes the basis for

Student’s stay put. Pleasanton asserts it is implementing Student’s IEP through its

distance learning program. Pleasanton argues its distance learning program complies

with Governor Gavin Newsome’s executive orders, and the guidelines issued by the

California Department of Education, referred to as CDE and orders by local health

agencies.


       Student filed a reply to Pleasanton’s opposition on October 1, 2020 supported by

a supplemental declaration by Parent. On October 2, 2020, Student filed an additional

declaration by Student’s counsel.




                                            3
       Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 23 of 25




       On March 4, 2020, California Governor Gavin Newsom declared a state of

emergency in California due to the COVID-19 pandemic. On March 13, 2020,

Governor Newsom issued Executive Order N-26- 20, which directed school district

operations during public health related school closures.


       On March 16, 2020, Pleasanton closed its schools as a result of the COVID-19

pandemic and related directives from Alameda County Health. Pleasanton’s schools

remain closed.


       On June 29, 2020, Governor Newman signed Senate Bill 98, which supersedes

prior guidance issued by CDE regarding distance learning. SB 98 updated the

Education Code to include new distance learning requirements applicable to both

general and special education students.


       On July 17, 2020, Governor Newsom and the California Department of Public

Health issued directives prohibiting in-person instruction by schools located in a local

health jurisdiction that has been on the county monitoring list within the prior

14 days. Schools located within a local health jurisdiction that had been on a

monitoring list within the last 14 days were ordered to conduct distance learning only.

These directives superseded the CDE’s March 20, 2020 guidance directives which

permitted local educational agencies to provide in-person services where an

individualized determination was made that in-person services and supports are

necessary to maintain the mental/physical health and safety for a student.


       Most recently, on September 30, 2020, the CDE issued guidelines for provision

of in-person targeted, specialized support and services in onsite, stable cohorts in

compliance with the California Department of Health guidelines.




                                           4
       Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 24 of 25




      The governmental guidelines issued during the COVID-19 school closures

provide a means for school districts to substantially comply with the IDEA, using

alternative delivery models of educational services to materially implement a student’s

IEP. Student’s Parent consented to the services identified in Student’s January 9, 2019

IEP, as amended in the October 30, 2019 Amendment. On August 25, 2020,

Pleasanton provided Parent with a copy of Student’s distance learning plan for the

2020-2021 school year. Pleasanton attached the August 25, 2020 distance learning

plan to its opposition brief, supported by a sworn declaration. Pleasanton is

implementing Student’s IEP through the distance learning plan.


      Student’s motion argues stay put requires an in-person, one-to-one behavioral

aide. However, this request does not maintain the status quo, but rather seeks to

change the mode of delivery of services from distance learning to in-person support.

Student’s motion also disputes the sufficiency of the services provided to Student in

distance learning and argues the amount of services being provided is less than that

required under Student’s IEP. However, determination of the sufficiency and

appropriateness of the services and supports provided to Student are not properly the

subject of a stay put motion. Rather, these issues should be determined after an

evidentiary due process hearing.


      Student’s stay put during the pendency of this action is her January 9, 2019 IEP,

as amended on October 30, 2019, as consented to by Parent and as implemented by

Pleasanton. The January 9, 2019 IEP, as amended on October 30, 2019, shall remain

Student’s stay put during the pendency of this matter, unless or until an IEP team

changes Student’s last agreed upon and implemented IEP and Parent consents.




                                           5
        Case 3:20-cv-07211-TSH Document 1 Filed 10/15/20 Page 25 of 25




        Student’s motion seeks a modification of Student’s last agreed upon

 implemented IEP through a stay put order. Therefore, Student’s motion for stay put is

 denied.


        Student offered no legal authority supporting Student’s request that OAH issue

 an injunction prohibiting Pleasanton from implementing the August 25, 2020

 COVID-19 Distance Learning Plan. Accordingly, Student’s request for injunctive relief

 also is denied.


IT IS SO ORDERED.



Jennifer Kelly

Administrative Law Judge

Office of Administrative Hearings




                                           6
